The plaintiff in error was convicted upon a charge of having sold whisky to one Tom Whiteshirt, and his punishment fixed at three months' imprisonment in the county jail and a fine of $400. From the judgment rendered in pursuance of the verdict he appealed, by filing in this court on April 8, 1916, a petition in error with case-made.
No brief has been filed, and on the call of the case for final submission the Attorney General moved that the judgment be affirmed for failure to prosecute the appeal. *Page 246 
An examination of the record discloses that the evidence is ample to support the verdict, and, no error appearing that could affect the merits of the case, the judgment is affirmed.